Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.
                                                                                1/26/17
             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 16-BG-1095

IN RE: LORI L. BATTAILE,
                                Respondent.
Bar Registration No. 465685                                      DDN: 119-16

BEFORE: Blackburne-Rigsby, Associate Judge, and Pryor and Farrell, Senior
        Judges.
                                ORDER
                       (Filed – January 26, 2017)

       On consideration of the certified order revoking respondent’s license to
practice law in the state of Florida by consent, this court’s November 15, 2016,
order directing respondent to show cause why the functionally-equivalent
reciprocal discipline of disbarment should not be imposed, and the statement of
Disciplinary Counsel, and it appearing that respondent has failed to file either a
response to this court’s order to show cause or the affidavit required by D.C. Bar
R. XI, §14 (g), it is

       ORDERED that Lori L. Battaile is hereby disbarred from the practice of
law. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198
(D.C. 2007) (rebuttable presumption of identical reciprocal discipline applies to all
cases in which the respondent does not participate). It is

       FURTHER ORDERED that for purposes of reinstatement the period for
reinstatement will not begin to run until such time as she files a D.C. Bar. R. XI, §
14 (g) affidavit.

                                       PER CURIAM